DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 8/20/2020.
Claims 1-20 are currently pending and have been examined.
Effective Filling Date: 8/20/2020.
The Information Disclosure Statement filed 5/28/2022 has been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
claims 4-6, 11-13, and 18-20, recite, “the accuracy score indicates whether a line of the estimate is accurate or not accurate”; “the accuracy score indicates whether a line of the estimate is necessary”; and “the accuracy score indicates whether a cost of a line of the estimate is above a corresponding predetermined threshold.” However, the Specification does not provide sufficient written description for how the line of estimate is determined, or how the line of the estimate is accurate or not accurate is determined; or how the accuracy score is used to determine whether a line of the estimate is necessary; or how the accuracy score is used/determined to indicate whether a cost of a line of the estimate is above a corresponding predetermined threshold. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 15 recite “receiving second output of the NLP machine learning model responsive to the second input,” (bold emphasis) which lacks antecedent basis. The claims fail to provide an antecedent basis for “the second input.” It is unclear what is the second input that was previously inputted to the NLP machine learning model for the second output. In the Specification para. [0038] describes, “the NLP machine learning model may select the vehicle repair operation corresponding to the highest value in the set of model output values as the recommended vehicle repair operation.” For the purpose of compact prosecution, the Examiner will interpret fifth limitation “providing the first output of the computer vision machine model to a natural language processing (NLP) machine learning model” to be -- providing the first output of the computer vision machine model, as second input, to a natural language processing (NLP) machine learning model-- for the first output representing a plurality of the vehicle repair operations as the second input, providing antecedent basis to the sixth limitation. 
Claims 3, 10, and 17 recite “providing the vehicle repair estimate” (bold emphasis) which lacks antecedent basis. Claims 3, 10, 17 depend on claims 1, 8, and 15, however, claims 1, 8, and 15 fail to provide antecedent basis for the vehicle repair estimate.  Claims 2, 9, and 16 do provide antecedent basis for generating a vehicle repair estimate. It becomes unclear whether if claims 3, 10, and 17 are supposed to dependent on claims 1, 8, and 15 or claims 2, 9, and 16. For the purpose of compact prosecution, the Examiner will interpret claims 3, 10, and 17 to depend on claims 2, 9, and 16 to provide antecedent basis. 
Claims 4, 11, and 18 recite “the accuracy score” (bold emphasis) which lacks antecedent basis. Claims 4, 11, and 18 depend on claims 1, 8, and 15, however, claims 1, 8, and 15 fail to provide antecedent basis for the accuracy score.  While, claims 3, 10, and 17 do provide antecedent basis for an accuracy score. It becomes unclear whether if claims 4, 11, and 18 are supposed to dependent on claims 1, 8, and 15 or claims 3, 10, and 17. For the purpose of compact prosecution, the Examiner will interpret claims 4, 11, and 18 to depend on claims 3, 10, and 17 to provide antecedent basis. 
Claims 5, 12, and 19 recite “the accuracy score” (bold emphasis) which lacks antecedent basis. Claims 5, 12, and 19 depend on claims 1, 8, and 15, however, claims 1, 8, and 15 fail to provide antecedent basis for the accuracy score.  While, claims 3, 10, and 17 do provide antecedent basis for an accuracy score. It becomes unclear whether if claims 5, 12, and 19 are supposed to dependent on claims 1, 8, and 15 or claims 3, 10, and 17. For the purpose of compact prosecution, the Examiner will interpret claims 5, 12, and 19 to depend on claims 3, 10, and 17 to provide antecedent basis. 
Claims 6, 13, and 20 recite “the accuracy score” (bold emphasis) which lacks antecedent basis. Claims 6, 13, and 20 depend on claims 1, 8, and 15, however, claims 1, 8, and 15 fail to provide antecedent basis for the accuracy score.  While, claims 3, 10, and 17 do provide antecedent basis for generating an accuracy score. It becomes unclear whether if claims 6, 13, and 20 are supposed to dependent on claims 1, 8, and 15 or claims 3, 10, and 17. For the purpose of compact prosecution, the Examiner will interpret claims 6, 13, and 20 to depend on claims 3, 10, and 17 to provide antecedent basis. 
Claims 7 and 14 recite “the third output” (bold emphasis) which lacks antecedent basis. Claims 7 and 14 depend on claims 1 and 8, however, claims 7 and 14 fail to provide antecedent basis for the third output.  While, claims 3 and 10 do provide antecedent basis for “receiving third output of the NLP machine learning model responsive to the third input, wherein the third output comprises an accuracy score for the estimate.” It becomes unclear whether if claims 7 and 14 are supposed to dependent on claims 1 and 8 or claims 3 and 10. For the purpose of compact prosecution, the Examiner will interpret claims 7 and 14 to depend on claims 3 and 10 to provide antecedent basis. Also claims 3 and 10 recite “wherein the third output comprises an accuracy score for the estimate” it is suggested for claims 7 and 14 amend the claim limitation to be --the third output of the NLP machine learning model further comprises a vehicle repair procedure--. 
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 10453036 B1) in view of Lambert et al. (US 20200349370 A1).
Claims 1, 8, and 15, Lewis discloses a system (Abstract: system; Col. 6 Ln. 52: example system), a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method (Col. 3 Ln. 39-54, Col. 9 Ln. 32-43; and Col. 13 Ln. 47-Col.14 Ln. 3 disclosing computer readable medium comprising computer program executed by processor) comprising:
a hardware processor (Col. 8 Ln. 23-34; Ln. 57-63: processor 111;  Col. 13 Ln. 2-17: processor 203); and
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising (Col. 13 Ln. 48 - Ln. 14 Ln. 3; Col. 51 Ln. 50-54: example embodiments include a computing device comprising a processor and a computer-readable medium storing program instructions, that when executed by the processor, cause a set of functions to be performed):
providing the first output of the computer vision machine learning model to a natural language processing (NLP) machine learning model, wherein the NLP machine learning model has been trained with vehicle repair content comprising a plurality of vehicle repair procedures (Col. 15 Ln. 45-67; Col. 24 Ln. 23-51 disclosing the historical analysis of data, feature, defects, its cause and symptoms to recommend corrective action taken based on historical observations are extracted using regular expression extraction and natural language process feature extraction are used to train the machine learning model); and
receiving second output of the NLP machine learning model responsive to the second input, wherein the second output comprises a recommended one of the plurality of the vehicle repair procedures (Abstract: “Methods and systems for using natural language processing and machine-learning algorithms to process vehicle-service data to generate metadata regarding the vehicle-service data”; Col. 23 Ln. 23 Ln. 17-22 disclosing the machine learning tools include a recommendation engine, a statistical analyzer, a query engine. Col. 23 Ln. 23-33, “Recommendation engine (RE) 374 processes classified data coming out of classifier 60-1 and uses the scoring appropriate for the given enterprise data and recommends the most appropriate class or group. For example, for a given repair request, there can existing top five possible repair solutions based on the score. However, one of the top five might be most appropriate for a given scenario and based on the feedback received from the past learning. RE 374 applies the learning, score and classification results and recommends the most appropriate solution.” Col. 44 Ln. 58 - 67, “Based on the example date shown in Table 4, the machine-learning module can determine that it is less costly and faster to repair vehicles when a repair technician works on (e.g., diagnoses) the second part first. In response to that determination, machine-learning module can generate metadata to indicate a recommended repair procedure. That metadata can be presented by content authoring DPM 133 for generating vehicle service content that identifies the recommended repair procedure for vehicles exhibiting the common set of multiple symptoms.”).
However, Lewis does not expressly teach: 
providing one or more images of a damaged vehicle as first input to a computer vision machine learning model, wherein the computer vision machine learning model has been trained with images of other damaged vehicles and corresponding vehicle repair operations; and 
receiving first output of the computer vision machine learning model responsive to the first input, wherein the first output represents a plurality of the vehicle repair operations. 
Nonetheless, Lambert in the field of damage assessment for repair vehicles, which specifically teaches:
providing one or more images of a damaged vehicle as first input to a computer vision machine learning model, wherein the computer vision machine learning model has been trained with images of other damaged vehicles and corresponding vehicle repair operations (Lambert: [0045], “step 302, the damage estimator computing device may receive a plurality of images of a vehicle, provided, for example, by a user using a mobile device. The user may be an insured party of the insurance provider and may include damage for which the user is wanting to file a claim or receive an estimated cost for repair. The damage estimator computing device may process each of the images to determine a level of damage to the vehicle, as shown in step 304. Processing the images allows the damage estimator computing device to determine a level of damage to the vehicle, as shown in step 306.” Teaching the user providing a user providing image of damage vehicle to the system machine learning model for damage assessment. [0044], “damage assessment model includes a machine learning program that is trained to identify damage of the vehicle based on the received image data. The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection.” In [0045], “a damage assessment model running on a damage estimator computing device is trained with an initial image dataset of damaged vehicles.” In [0067], “the insurance provider 22 may maintain a historical claims database 90 that includes, for example, and without limitation, a plurality of damaged vehicle images and corresponding repair cost data and repair time data.” In [0068], “ the computer system 20 may include a training database 92 including a dataset of images of damaged vehicles used to train the damage assessment model 42. The images of damaged vehicles may be obtained, for example, from the historical claims database 90. In one suitable embodiment, the training database 92 may be a portion of or integral to the historical claims database 90” teaching the use of historical image for the training of the damage assessment model and corresponding vehicle repair operations (e.g., repair cost data and repair time data));  
receiving first output of the computer vision machine learning model responsive to the first input, wherein the first output represents a plurality of the vehicle repair operations (Lambert: [0063] teaching the input of photos to the system machine learning for damage assessment and provided with option of “What Happens Next” and presented with additional information regarding the processing of his/her claim and/or request for an estimate, which represents a plurality of the vehicle repair operations. In [0064], “computer system 20 includes substantially the same components as described above with respect to FIG. 4 but may optionally include a parts repair database 84, a parts replacement database 86, and/or an OEM parts database 88.” Further in [0065] teaching the parts repair database for estimated repair cost data for one or more parts of a vehicle, such as time to repair data, materials required, and the like. The parts replacement database 86 may include, for example, and without limitation, replacement cost for one or more parts of a vehicle. In [0075]-[0076] teaching the classifying the damage is repairable or not. Furthermore in [0109] teaching the vehicle repair operation of transmitting the repair parts list to the selected vehicle repair facility);
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of natural language processing and machine learning module to indicate recommended repair procedure based on past learnings in Lewis to include the features of using images of damaged vehicles as input for the machine learning model as taught in Lambert, for the motivation and benefit of providing a more robust and effective of system and method for providing the repair estimate in a more accurate and consistent manner using machine learning model estimates (para. [0002]-[0003]). Further, the claimed invention is merely a combination of old elements in a similar machine learning model estimation of vehicle damages field of endeavor. In such combination each element merely would have performed the same machine learning model estimation of vehicle damages related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lambert, the results of the combination were predictable (See MPEP 2143 A).
Claims 2, 9, and 16, the combination of Lewis and Lambert makes obvious of the system of claim 1, the non-transitory machine-readable storage medium of claim 8, and the computer-implemented method of claim 15. Lambert further teaches
generating a vehicle repair estimate based on the recommended one of the plurality of the vehicle repair procedures (Para. [0045], [0118], and Fig.30 teaching the presenting of estimated cost for repair of the vehicle, as shown in step 3016. The estimate may include, for example, the predicted total labor costs, total parts costs, and total hours for repair of the vehicle). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of natural language processing and machine learning module to indicate recommended repair procedure based on past learnings in Lewis to include the features of using images of damaged vehicles as input for the machine learning model as taught in Lambert, for the motivation and benefit of providing a more robust and effective of system and method for providing the repair estimate in a more accurate and consistent manner using machine learning model estimates (para. [0002]-[0003]). 
Claims 7 and 14, the combination of Lewis and Lambert makes obvious of the system of claim 1, the non-transitory machine-readable storage medium of claim 8, and the computer-implemented method of claim 15. Lambert further teaches
the third output of the NLP machine learning model comprises a vehicle repair procedure (Para. [0045], [0118], and Fig.30 teaching the presenting of estimated cost for repair of the vehicle, as shown in step 3016. The estimate may include, for example, the predicted total labor costs, total parts costs, and total hours for repair of the vehicle). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of natural language processing and machine learning module to indicate recommended repair procedure based on past learnings in Lewis to include the features of using images of damaged vehicles as input for the machine learning model as taught in Lambert, for the motivation and benefit of providing a more robust and effective of system and method for providing the repair estimate in a more accurate and consistent manner using machine learning model estimates (para. [0002]-[0003]). 
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 10453036 B1) in view of Lambert et al. (US 20200349370 A1) and further in view of Nelson et al. (US 10922726 B1). 
Claims 3, 10, and 17, the combination of Lewis and Lambert makes obvious of the system of claim 1, the non-transitory machine-readable storage medium of claim 8, and the computer-implemented method of claim 15. 
providing the vehicle repair estimate as third input to the NLP machine learning model (Lambert: [0143] teaching the processing element may also learn how to identify different types of vehicle damage caused by accidents and vehicular crashes based upon differences in image data. The processing element may further learn how to estimate a repair cost for a damaged vehicle based upon partial or incomplete information (e.g., hidden damage) and determine a level of certainty that the estimation is correct).
It is suggested in Lambert that machine learning model is used to determine a level of certainty that the estimation is correct, however, Lambert is not express the output is a score. Specifically, the combination fails to expressly teach:
receiving third output of the NLP machine learning model responsive to the third input, wherein the third output comprises an accuracy score for the estimate
Nonetheless, Nelson is directed to intelligent vehicle repair estimating techniques, which specifically teaches
receiving third output of the NLP machine learning model responsive to the third input, wherein the third output comprises an accuracy score for the estimate (Col. 10 Ln. 52- Col. 11 Ln. 4, teaching artificial intelligence prediction model generates confidence levels or scores). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of natural language processing and machine learning model for recommendation of repair procedures of Lewis and Lambert to include the above-mentioned features of providing confidence score or accuracy score for the estimate as taught in Nelson for the motivation of providing a more robust, accurate, and consistent system and method for estimating repair cost of repairing a damaged vehicle from the limits by human ability (Col. 1 Ln. 13-57). Further, the claimed invention is merely a combination of old elements in a similar machine learning model estimation of vehicle damages field of endeavor. In such combination each element merely would have performed the same machine learning model estimation of vehicle damages related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Nelson, the results of the combination were predictable (See MPEP 2143 A).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 10453036 B1) in view of Lambert et al. (US 20200349370 A1) and further in view of Fan et al. (US 20100169252 A1). 
Claims 4, 11, and 18, the combination of Lewis and Lambert makes obvious of the system of claim 1, the non-transitory machine-readable storage medium of claim 8, and the computer-implemented method of claim 15. The combination fails to expressly teach,
the accuracy score indicates whether a line of the estimate is accurate or not accurate.
However, Fan is directed to method (and structure) for processing an inductive learning model for a dataset of examples, includes dividing the dataset of examples into a plurality of subsets of data and generating, using a processor on a computer, a learning model using examples of a first subset of data of the plurality of subsets of data, which specifically teaches,
the accuracy score indicates whether a line of the estimate is accurate or not accurate (Para. [0107]-[0116] teaching the method of estimating accuracy based on the probability of K classified in machine learning model. In para. [0165]-[0167] teaching when K value exceeds error range (i.e. line of the estimate), to be inaccurate). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of  natural language processing and machine learning model for recommendation of repair procedures of Lewis and Lambert to include the feature of identifying accuracy score is accurate or not based on range of error as taught in Fan for the motivation of providing a more robust and effective model to accurately and efficient predict accuracy (para. [0003]). Further, the claimed invention is merely a combination of old elements in a similar machine learning model analysis field of endeavor. In such combination each element merely would have performed the same machine learning model analysis related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Fan, the results of the combination were predictable (See MPEP 2143 A).
Claims 5, 12, and 19, the combination of Lewis and Lambert makes obvious of the system of claim 1, the non-transitory machine-readable storage medium of claim 8, and the computer-implemented method of claim 15. The combination fails to expressly teach,
the accuracy score indicates whether a line of the estimate is necessary.
However, Fan is directed to method (and structure) for processing an inductive learning model for a dataset of examples, includes dividing the dataset of examples into a plurality of subsets of data and generating, using a processor on a computer, a learning model using examples of a first subset of data of the plurality of subsets of data, which specifically teaches,
the accuracy score indicates whether a line of the estimate is necessary (Para. [0107] -[0116]). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of natural language processing and machine learning model for recommendation of repair procedures of Lewis and Lambert to include the feature of the accuracy score indicates whether a line of the estimate is necessary as taught in Fan for the motivation of providing a more robust and effective model to accurately and efficient predict accuracy (para. [0003]). Further, the claimed invention is merely a combination of old elements in a similar machine learning model analysis field of endeavor. In such combination each element merely would have performed the same machine learning model analysis related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Fan, the results of the combination were predictable (See MPEP 2143 A).
Claims 6, 13, and 20, the combination of Lewis and Lambert makes obvious of the system of claim 1, the non-transitory machine-readable storage medium of claim 8, and the computer-implemented method of claim 15. The combination fails to expressly teach,
the accuracy score indicates whether a cost of a line of the estimate is above a corresponding predetermined threshold.
However, Fan is directed to method (and structure) for processing an inductive learning model for a dataset of examples, includes dividing the dataset of examples into a plurality of subsets of data and generating, using a processor on a computer, a learning model using examples of a first subset of data of the plurality of subsets of data, which specifically teaches,
the accuracy score indicates whether a cost of a line of the estimate is above a corresponding predetermined threshold (Para. [0107] -[0116]). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of natural language processing and machine learning model for recommendation of repair procedures of Lewis and Lambert to include the feature of the accuracy score indicates whether a cost of a line of the estimate is above a corresponding predetermined threshold as taught in Fan for the motivation of providing a more robust and effective model to accurately and efficient predict accuracy (para. [0003]). Further, the claimed invention is merely a combination of old elements in a similar machine learning model analysis field of endeavor. In such combination each element merely would have performed the same machine learning model analysis related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Fan, the results of the combination were predictable (See MPEP 2143 A).
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Ranca et al. (US 20210272212 A1) is directed to a verification of damage to vehicles. More particularly, the present invention relates to a universal approach to automated generation of a damage estimate to a vehicle using images of the vehicle and verification of a manually-generated damage repair proposals using the automatically generated damage estimate. Aspects and/or embodiments seek to provide a computer-implemented method of generating one or more repair estimates from one or more photos of a damaged vehicle and comparing the generated estimate(s) to one or more input repair estimates to verify the one or more input repair estimates.
Taliwal et al. (US 10692050 B2) is directed to a system and method are provided for automatically estimating a repair cost for a vehicle. A method includes: receiving, at a server computing device over an electronic network, one or more images of a damaged vehicle from a client computing device; performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; inferring internal damage to a second set of parts of the vehicle based on the detected external damage; and, calculating an estimated repair cost for the vehicle based on the detected external damage and inferred internal damage based on accessing a parts database that includes repair and labor costs for each part in the first and second sets of parts.
Walsh et al. (US 20200211303 A1) is directed to systems, methods, and computer-readable media, are disclosed in which a variety of data describing the condition of an object can be obtained and probabilistic likelihoods of causes and/or value of damages to the object can be calculated. In a variety of embodiments, data obtained from third-party systems can be utilized in these calculations. Any of a number of machine classifiers can be utilized to generate the probabilistic likelihoods and confidence metrics in the calculated liabilities.
Zhang et al. (US 20190213804 A1) is directed to methods, systems, and computer-readable storage media for generation of a vehicle repair plan. Implementations include actions of receiving vehicle damage data including an image of a damaged vehicle. The vehicle damage data is processed to determine a component region. The component region is processed to determine a damaged area and a damage type of a portion of the damaged vehicle. A maintenance plan is generated for the damaged vehicle based on the damaged area and the damage type. The maintenance plan is initiated for the damaged vehicle.
Hanson et al. (US 20150221041 A1) is directed to  methods and systems for a vehicle insurance claim management application which improves communication and streamline tasks between a vehicle repair shop and an insurance company system in three general task groups: assignment (comprising work requests, estimates/photos, and reinspections), financial management, and performance measurement. Aspects of the invention also provide interoperability with different types of estimating systems that do not necessarily follow an industry standard. This interoperability is provided through an adapter module with a claim processing system to communicate with the insurance company system and the vehicle insurance claim management application. The invention is preferably accessed by a user over a computer network such as the Internet, from a remote location such as a vehicle repair shop.
K. Thonglek, N. Urailertprasert, P. Pattiyathanee and C. Chantrapornchai, "IVAA: Intelligent Vehicle Accident Analysis System," 2019 16th International Joint Conference on Computer Science and Software Engineering (JCSSE), 2019, pp. 85-90, doi: 10.1109/JCSSE.2019.8864186.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689